 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

Port Authority Trans-Hudson Corporation,

International Association of Sheet Metal, _) CASE NO. 1:19 CV 228

Air, Rail and Transportation Workers, )

Transportation Division, ) JUDGE DONALD C. NUGENT
)

Petitioner/Respondent, )
) MEMORANDUM OPINION
vs. ) AND ORDER

)
)
)
)

Respondent/Petitioner.

This matter is before the Court on the Parties’ Cross Motions for Summary Judgment.
Petitioner International Association of Sheet Metal, Air, Rail and Transportation Workers,
Transportation Division (““SMART-TD”) filed this action to enforce the Arbitration Award
issued on November 7, 2018 by Public Law Board No. 7551 (“Board”) pursuant to the Railway
Labor Act (““RLA”), (45 U.S.C. § 153). (ECF #15). Respondent Port Authority Trans-Hudson
Corporation (“PATH”) moves for summary judgment vacating the Arbitration Award. (ECF #17)
For the reasons that follow, Petitioner SMART-TD’s Motion for Summary Judgment to enforce
the Arbitration Award (ECF #15) is granted and the Motion of Respondent PATH for Summary
Judgment vacating the Arbitration Award (ECF #17) is denied.

PROCEDURAL AND FACTUAL BACKGROUND!

This action involves a grievance filed by SMART-TD on behalf of its member David

 

1

The factual background is taken from the Parties’ filings and is based upon the
administrative record that the parties filed with the Court by joint stipulation on August
28, 2019. (ECF #14)

 
 

Shenberger. Mr. Shenberger was employed as a tower operator by PATH from 1983 to 2009. Mr.
Shenberger retired from PATH and accepted a disability annuity under the Railroad Retirement
Act on July 1, 2009. Upon his retirement, Mr. Shenberger received retiree pension benefits,
healthcare benefits and life insurance benefits. In 2016, Mr. Shenberger sought to re-enter
employment with PATH as a tower operator and the Human Resources Department undertook
the process of vetting his candidacy. On or about March 10, 2017, Mr. Shenberger was re-
employed by PATH as a tower operator. Upon his return to work, Mr. Shenberger asserted that
PATH refused to grant him the appropriate amount of sick time and vacation leave under the
applicable collective bargaining agreement (“CBA”) of someone with his length of service,
despite granting him all other benefits, including the pay level of someone with 16 years of
seniority.

SMART-TD filed a grievance on behalf of Mr. Shenberger which progressed to
arbitration in accordance with the terms of the CBA. Public Law Board No. 7551 (the “Board”),
consisting of the Chairman and Neutral Member, a Union Member and a Carrier Member, was
convened to hear Mr. Shenberger’s grievance, along with other disputes between the Parties.
Following the Parties’ submissions, on November 7, 2018, the Board issued an Award in Public
Law Board No. 7551 Case No. 8 sustaining Mr. Shenberger’s claim and ordering that Claimant
shall be made whole in accordance with the terms of the CBA. The Board further ordered that the
Carrier shall exercise its best efforts to comply with the terms of this Award within 60 days. The
Carrier Member of the Board dissented from the Award.

PATH has refused to comply with the Award. On January 30, 2019, SMART-TD filed its

Petition to Enforce the Award and for reasonable attorneys fees in this Court. PATH has asserted

 
 

a counter-claim seeking to vacate the Award. The Parties have submitted an agreed Stipulated
Administrative Record and agree that there are no disputed questions of fact.
STANDARD OF REVIEW FOR SUMMARY JUDGMENT

Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(a). Proper summary judgment analysis entails “the threshold inquiry of
determining whether there is the need for a trial--whether, in other words, there are any genuine
factual issues that properly can be resolved only by a finder of fact because they may reasonably

be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

STANDARD OF REVIEW OF AN ARBITRATION AWARD
UNDER THE RAILWAY LABOR ACT

The RLA governs disputes between management and labor in the railroad industry. See
45 U.S.C. §§ 151, 153. Congress included a mandatory arbitral mechanism in the statute to
efficiently resolve labor disputes, promote stability in the relationship between rail companies
and their employees, and keep such disputes out of the courts. Union Pac. R.R. Co. v. Sheehan,
439 USS. 89, 94, 99 S.Ct. 399, 58 L.Ed.2d 354 (1978). The RLA procedure provides for
settlement of so-called minor disputes through contractual grievance procedures.’ See 45 U.S.C.
§ 152 First, Second. Failure to resolve a minor dispute through such procedures triggers

compulsory and binding arbitration by the National Railroad Adjustment Board (NRAB) or a

 

2

Minor disputes concern the interpretation of existing CBAs. The dispute in this action is a
minor dispute.

 
 

privately established “special adjustment board,” such as the Public Law Board in this case. See
45 U.S.C. § 153 First (1); 45 U.S.C. § 153 Second. NRAB awards are “final and binding” on all
parties. 45 U.S.C. § 153 First (m).

A party may appeal an arbitration decision, 45 U.S.C. § 153 First (q), but the court's
review is “among the narrowest known to the law,” Airline Prof'ls Ass'n of Int'l Bhd. of
Teamsters, Local Union No. 1224, AFL-CIO vy. ABX Air, Inc., 274 F.3d 1023, 1030 (6th
Cir.2001) (citation omitted). Court review of NRAB awards is limited to three specific grounds:
“(1) failure of the Adjustment Board to comply with the requirements of the Railway Labor Act;
(2) failure of the Adjustment Board to conform, or confine, itself to matters within the scope of
its jurisdiction; and (3) fraud or corruption.” Sheehan, 439 U.S. at 93, 99 S.Ct. 399 (citing 45
U.S.C. § 153 First (q)). The same standards that govern review of an NRAB award apply when a
court reviews an award issued by a “special adjustment board.” Cole v. Erie Lackawanna Ry.
Co., 541 F.2d 528, 531-32 (6th Cir.1976). Finally, in reviewing the decisions of RLA-created
arbitration boards, the Sixth Circuit has instructed courts to “bear in mind the very narrow
standard of review that federal courts are to employ when reviewing [labor] arbitration awards.”
ABX Air, Inc., 274 F.3d at 1030 (applying the standard for federal court review of labor
arbitration awards to a dispute under the RLA to determine whether the arbitrator's award “fails
to draw its essence from the terms of the collective bargaining agreement”).

More recently, the Sixth Circuit, has held that judicial review of an arbitration award
under the RLA is confined to deciding whether a “procedural aberration” was present in the
arbitration process, and must not focus on matters of substantive interpretation and the outcome

an arbitrator reached. Michigan Family Res., Inc. v. Serv. Employees Int'l Union Local 517M,

 
 

475 F.3d 746, 753 (6 Cir. 2007) . Under Michigan Family a court must defer to the arbitrator's
decision unless the arbitrator 1) acted outside his authority by resolving a dispute not committed
to arbitration; 2) committed fraud, had a conflict of interest, or otherwise acted dishonestly in
issuing the award; or 3) was not even “arguably construing or applying the contract” in resolving
legal or factual disputes. Jd. The Sixth Circuit emphasized that “[a]n arbitrator does not exceed
his authority every time he makes an interpretive error; he exceeds that authority only when the
[CBA] does not commit the dispute to arbitration.” Id. at 756.

In Brotherhood of Locomotive Engineers and Trainmen vy. United Transp. Union, 700 F.3
891, 901-02 (6" Cir. 2012), the Sixth Circuit emphasized the narrowness of judicial review
under the RLA:

Michigan Family emphasized that “only the most egregious awards
[would] be vacated” under the “arguably construing” standard. /d. at 753.
Properly articulated, the analysis focuses on a single question: did “the
arbitrator appear| | to be engaged in” interpreting the agreement or
agreements before him? /d. If so, the court's inquiry ends. If it is unclear, the
court “will presume that the arbitrator was doing just that.” Id. With the
window so narrowed, a court may vacate an award only in the “rare exception”
when the arbitrator was “so ignorant of the contract's plain language” that “any
contention that the arbitrator was construing the contract” is “implausible.” Jd.
(internal quotations, internal citation, and alteration omitted). Put otherwise, if the
arbitrator's construction is plausible, it must not be disturbed. Accordingly, the
outer limits of the “arguably construing” inquiry are reached only when the
arbitrator's decision is “ ‘so untethered to’ ” the agreements at issue, Jd. at 752
(quoting Garvey, 532 U.S. at 512, 121 S.Ct. 1724 (Stevens, J., dissenting)), that
he enters “the forbidden world of ‘effectively dispensing his own brand of
industrial justice,’ ” /d. (citation, alteration, and internal quotations omitted).

oo

Bhd. of Locomotive Engineers & Trainmen, 700 F.3d at 901-02 (emphasis added.)

 
 

DISCUSSION

In the Award at issue here, the Board states that the Claimant’s employment is covered by
the Agreement between PATH and UTU Tower Group, including the vacation and sick leave
allowances set forth under Article VII-B and Article IX-A. The Board quotes parts of Article
VII-B in pertinent part as follows:

2. In determining the vacation allowance to which an employee is entitled,

length of service shall be measured from the initial date of uninterrupted

employment by PATH or any of its predecessors. For this purpose, sick leave in

excess of six (6) months (unless by reason of on-job injury) and leave of absence

in excess of thirty days shall not be counted.
Award at 2 (ECF #1-1) The Board goes on to state that Mr. Shenberger served in an
uninterrupted employment beginning in 1993, his initial hire date, and ending in 2009 and that
under the clear language of Article VIII, the service time between 1993 and 2009 must be
counted for vacation allowance purposes. /d. at 3. The Board also notes that Article IX, Section
A (Sickness and Other Employee Welfare Benefits) provides substantially identical language as
detailed in Article VII above, and thus Mr. Shenberger is also entitled to this prior service time
for sick leave purposes. Id.

PATH does not seek to vacate the Award based upon the first two Michigan Family
factors—i.e., that the Board 1) acted outside its authority by resolving a dispute not committed to
arbitration; or 2) committed fraud, had a conflict of interest, or otherwise acted dishonestly in
issuing the award. Rather, PATH argues that the Award should be vacated for the third reason—
that the Board was not even “arguably construing or applying the contract” in resolving legal or

factual disputes. Specifically, PATH argues that the Board ignored or misunderstood the plain

language of the applicable CBA provisions and that the Award created a contract term that did

 
 

not exist. PATH presents an alternative way that the relevant CBA provisions should be
interpreted. However, what PATH’s position simply asserts is that the Board’s interpretation of
the relevant CBA provisions was, in its opinion, incorrect. Under the relevant standard of review,
there is only one question the reviewing court must ask: “did the arbitrator appear to be engaged
in interpreting the agreement or agreements before him? If so, the court's inquiry ends. If it is
unclear, the court “will presume that the arbitrator was doing just that.” Bhd. of Locomotive
Engineers & Trainmen, 700 F.3d at 901-02. Here it is clear that the Board was engaged in
interpreting the CBA. While the Board’s interpretation of the relevant contract provisions may
or may not be correct, this case is not the “rare exception” when the arbitrator was “so ignorant
of the contract's plain language” that “any contention that the arbitrator was construing the
contract” is “implausible.” /d. Rather, the Board’s decision in this case is supported by its
citations to the Agreement and does not show such “ignorance of the contract’s plain language”
as to support any finding that the Board was not interpreting the contract. Here the Board’s
decision is, on its face, tethered to the provisions of the contract at issue. Accordingly, the
Arbitration Award shall be enforced.
CONCLUSION

For the reasons set forth above, Petitioner SMART-TD’s Motion for Summary Judgment
is granted and its petition to enforce the Board’s Award is granted. (ECF#15)
Respondent/Petitioner PATH’s Motion for Summary Judgment is denied and its request to vacate
the Board’s Award is denied. (ECF #17)

Accordingly, PATH is hereby ordered to comply with the terms of the Board’s Award.

Petitioner SMART-TD shall file its request and supporting material for attorneys’ fees by

 
 

December 18, 2019. Any opposition shall be due by January 18, 2020.

IT IS SO ORDERED.

 

i
i

   

 

DONALD C. NUGENT
UNITED STATES DISTRICT JUDGE

DATE:

 

 

 
